                   Case 18-11092-BLS           Doc 710       Filed 11/02/18        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                 )   Chapter 11
    In re:                                                       )
                                                                 )   Case No. 18-11092 (BLS)
    RMH FRANCHISE HOLDINGS, INC., et al.,1                       )   Jointly Administered
                                                                 )
                             Debtors.                            )

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned

cases pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) as counsel for JBJ Alt LLC (“JBJ”) in the cases of the above-captioned debtors and

debtors-in-possession (the “Debtors”). JBJ demands, pursuant to Bankruptcy Rules 2002, 9007

and 9010(b) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, (i) that all

notices given or required to be given in these cases and all papers served or required to be served

in these cases be given to and served upon the undersigned attorneys, at the addresses set forth

below and (ii) that the undersigned attorneys be added to the mailing matrix of file with the Clerk

of the Bankruptcy Court and any claims and noticing agent as set forth below:

                            POTTER ANDERSON & CORROON LLP
                            Jeremy W. Ryan (DE Bar No. 4057)
                            R. Stephen McNeill (DE Bar No. 5210)
                            1313 North Market Street, Sixth Floor
                            P.O. Box 951
                            Wilmington, DE 19899
                            Telephone: (302) 984-6000
                            Facsimile: (302) 658-1192
                            Email: jryan@potteranderson.com
                                    rmcneill@potteranderson.com



1
        The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation (1807);
and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One Concourse
Parkway, N.E. Suite 600, Atlanta, GA 30328.


IMPAC 5992185v.1
                   Case 18-11092-BLS     Doc 710      Filed 11/02/18     Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint or

demand, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, telegraph, telex, facsimile transmission, electronic mail or otherwise,

which (i) affect the Debtors or property of the Debtors or (ii) affect the rights of JBJ, including by

requiring any act, delivery of any property, payment or other conduct by JBJ.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance includes and

constitutes a request to be served with each and every plan and disclosure statement which is filed

herein by any person or entity.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers and any later appearance, pleading, claim or suit shall not be deemed to be a

waiver of the rights of JBJ (1) to have final orders in non-core matters entered only after de novo

review by a United States District Court judge, (2) to trial by jury in any proceeding so triable in

these cases or any case, controversy, or proceeding related to these cases, (3) to have the United

States District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, (4) to have the United States District Court issue final orders or judgments if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution or (5) to have documents served in

accordance with Federal Rule of Bankruptcy Procedure 7004 and Federal Rule of Civil Procedure

4, or to any other rights, claims, actions, defenses, setoffs, or recoupments, under agreements, in

law, in equity or otherwise.




IMPAC 5992185v.1
                   Case 18-11092-BLS   Doc 710   Filed 11/02/18    Page 3 of 3



 Dated: November 2, 2018               POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                       /s/ R. Stephen McNeill
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       R. Stephen McNeill (DE Bar No. 5210)
                                       1313 North Market Street, Sixth Floor
                                       P.O. Box 951
                                       Wilmington, DE 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192

                                       Counsel to JBJ Alt LLC




IMPAC 5992185v.1
